Citation Nr: 0102682	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a July 1999 rating decision in 
which the RO denied the veteran's claim of service connection 
for a skin disorder, to include chloracne, claimed as 
secondary to Agent Orange exposure.  The veteran filed an NOD 
in August 1999, and the RO issued an SOC that same month.  
The veteran filed a substantive appeal in October 1999.  In 
December 2000, the veteran testified before the undersigned 
Member of the Board during a Video Conference Hearing.  

The Board further notes that, in an August 2000 rating 
decision, the RO denied, as not well grounded, the veteran's 
claim of service connection for poor circulation of the left 
leg with partial amputation of the left foot, claimed as 
secondary to the veteran's service-connected shell fragment 
wound residuals of the left foot.  Until very recently, the 
RO and the Board were required by law to assess every claim, 
before completing our adjudication as to the merits under 
substantive law, to determine whether it was well grounded, 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).  As a result 
of this new legislation, the veteran's claim seeking service 
connection for poor circulation of the left leg with partial 
amputation of the left foot, claimed as secondary to the 
veteran's service-connected shell fragment wound residuals of 
the left foot, is referred to the RO for appropriate action 
in keeping with the VCAA.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran was treated in service for ringworm of the 
lower extremities.  

3. A separation medical examination in June 1969 did not 
reflect findings of a skin disorder.  

4. Upon VA examination in September 1969, the examiner 
reported the veteran's history of a fungus infection of 
the lower extremities in service, with no active condition 
found on clinical evaluation at that time.  

5. Upon VA examination in August 1991, the examiner reported 
residual hypo- and hyperpigmentation of the right extensor 
surface of the elbow, assumed to be due to an infection of 
the elbow; as well as findings of hyperpigmented areas of 
the left lower extremity, which appeared to be sites of 
previous abscesses in the leg.  

6. Post-service medical evidence reflects diagnoses of 
dermatitis of the scalp, and a rash of the back and left 
shoulder.  

7. The preponderance of the evidence is against the veteran's 
claim that he suffers from a skin disorder or chloracne, 
secondary to Agent Orange exposure.  


CONCLUSION OF LAW

The veteran did not incur a skin disorder, to include 
chloracne, as a result of claimed Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000); 
Public Law No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was treated in November 1968 for ringworm, noted as 
being from the waist down.  No follow-up treatment was 
indicated.  During his separation medical examination in June 
1969, no complaints or findings of a skin disorder were 
reported.  

In September 1969, following his release from active service, 
the veteran was medically examined for VA purposes.  He 
complained of problems with a "skin disease" after he 
became wet, and reported no active skin lesions at the time 
of examination.  Upon clinical evaluation, the veteran was 
noted to have several areas of skin that were darker than the 
surrounding skin over his thighs, legs, and feet.  In 
addition, there were two to three discolored lesions, about 
two centimeters in diameter, over the dorsal surface of his 
feet, with no active lesions found.  The examiner's diagnosis 
included history of fungus infection of the lower 
extremities, with no active condition found.  

Thereafter, in April 1991, the veteran filed a VA Form 21-
4138 (Statement in Support of Claim), in which he asserted 
that he suffered from dry and flaking skin as a result of 
exposure to herbicides in Vietnam.  In May 1991, the RO 
received medical records from Columbus County Hospital, dated 
from June 1990 to November 1990.  Those records noted the 
veteran's treatment following a motor vehicle accident, and 
for left leg and ankle pain.  

In August 1991, the veteran was medically examined for VA 
purposes.  He reported having noticed, during the previous 
year, evidence of blistering, scaling, and crust formation on 
his right elbow.  He indicated, after this cleared, that he 
had been left with some residual hypo- and hyperpigmentation 
and scarring.  Upon clinical evaluation, the veteran's skin 
appeared normal except for a cluster of hypo- and 
hyperpigmented areas, with minimal scarring on the extensor 
surface of the right elbow area.  There were multiple 
punctate hypopigmented areas on the right lower extremity.  
These were assumed by the examiner to be sites of previous 
abscesses.  There was marked edema on the entire left lower 
extremity.  The examiner's assessment was residual hypo- and 
hyperpigmentation of the right extensor surface of the elbow, 
assumed as being due to an infection of the elbow in the past 
year.  In addition, the assessment noted findings of 
hyperpigmented areas of the left lower extremity, which 
appeared to be sites of previous abscesses in the leg.  

Thereafter, the RO received medical records from the VA 
Medical Center (VAMC) in Durham, dated from August 1991 to 
March 1992.  In particular, a treatment record, dated in 
March 1992, noted a mole with scaling, on the veteran's right 
cheek.  In October 1992, the RO received VAMC Durham medical 
records, dated from February to October 1992.  In particular, 
these records noted the veteran's treatment for hypertension 
and diabetes, as well as shoulder pain.  

In May 1993, the RO received VAMC Durham medical records, 
dated from July 1992 to April 1993.  In particular, an 
October 1992 treatment record noted the veteran's complaint 
of intermittent facial dermatitis with eruptions.  He 
indicated that the rash would scab up and become dry, and 
also itched and burned.  The examiner's diagnosis was mild 
facial rash.  Also, a March 1993 dermatological treatment 
record noted the veteran's complaints of an intermittent 
facial rash that was greasy and flaked in the perinasal area, 
eyebrows, and sideburns.  The examiner noted that the rash 
was most consistent with seborrheic dermatitis.  

In December 1998, the RO received a Statement in Support of 
Claim from the veteran.  He reported that his rash was now on 
his head and neck, and that it broke open and bled, and 
eventually turned into dark splotches and disfigured him.  

In January 1999, the RO received VAMC Durham medical records, 
dated from February 1996 to December 1998.  In particular, a 
May 1998 record noted the veteran's treatment for scalp 
folliculitis.  The examiner noted, on evaluation, that there 
were a few dry focal follicular based papules, but no 
pustules.  The assessment was folliculitis, greatly improved.  

In August 1999, the veteran submitted an additional Statement 
in Support of Claim, in which he reported that he suffered 
from rashes on his legs, back, neck, arms, and head.  The 
rashes were noted as disfiguring, and he indicated that they 
would break open, drain, and result in dark splotches.  

In February 2000, the RO received additional medical records 
from the Durham VAMC, dated from April 1991 to February 2000.  
In particular, in October 1994, the veteran complained of 
suffering from welts on his back during the preceding two 
weeks.  On clinical evaluation, there was near complete 
resolution of the welts except for two small papules.  The 
papules were noted as being one millimeter in size, and 
situated over the right latissimus dorsi beneath the scapula.  
The examiner noted that the veteran's rash appeared to be 
resolving.  The examiner's impression was local skin 
inflammation of unknown cause.  In March 1995, the veteran 
was noted to have two moles on his right shoulder and left 
upper back.  He was diagnosed with a benign skin lesion.  

In April 2000, the veteran was medically examined for VA 
purposes.  With respect to his skin, the veteran complained 
of welts and dry skin, as well as hypo- and hyperactive skin 
lesions, primarily on his extremities.  He was noted to be 
followed by dermatology for these complaints, and otherwise, 
no clinical finding was reported with respect to the 
veteran's reported skin disorder.  

In December 2000, the veteran testified before the 
undersigned Member of the Board during a Video Conference 
Hearing.  He reported that he had experienced redness on his 
left foot and waist while in service, and that he was treated 
for this on a military hospital ship.  The veteran indicated 
that his treatment consisted of being given salve to help dry 
out the rash.  In addition, the veteran stated that he 
suffered from an intermittent rash after service, but hadn't 
paid much attention to it.  The veteran reported that, 
beginning in 1991, he began to treat the rash with 
medications from the VAMC in Durham.  He also reported that 
he currently was experiencing a rash on the back of his legs 
and heels, and suffering from an intermittent rash on his 
back, neck, arms, and head.  The veteran indicated that the 
rash would break out, dry, and then flare back up again.  In 
addition, the veteran indicated that he was currently 
receiving medications to help treat his skin disorder.  

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the substantive law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

As noted in the Introduction, above, the RO and the Board 
were required by law until very recently, to assess every 
claim before completing our adjudication as to its merits 
under substantive law, to determine whether it was well 
grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the United 
States Court of Appeals for Veterans Claims had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim which was not well grounded.  
Morton v. West, 12 Vet.App. 477 (July 14, 1999), en banc 
review denied, 13 Vet.App. 205 (1999) (per curiam), remanded 
sub nom. Morton v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 
2000) (unpublished per curiam order), opinion withdrawn and 
appeal dismissed, 14 Vet.App. ___, No. 96-1517 (Nov. 6, 2000) 
(per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Under the Veterans Claims Assistance 
Act of 2000, the following new sections are to be codified in 
title 38, United States Code, with respect to the duty to 
assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

As can be seen above, the Veterans Claims Assistance Act of 
2000 has amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present appeal before the Board.  We must, 
therefore, assess whether the development of the veteran's 
claim and appeal has been sufficient to meet the enhanced 
obligations embodied in the VCAA.

The veteran's service medical records have been obtained, as 
have both VA and non-VA medical treatment records.  The 
veteran has undergone examinations by VA, and he has 
testified before the undersigned Member of the Board.  In the 
SOC, the veteran was advised of the evidence required to 
substantiate his claim.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the Veterans Claims Assistance Act of 2000 have 
been satisfied in this case.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Therefore, even without the well-
grounded-claim requirement, a veteran who has made a showing 
of in-service incurrence or aggravation of a disease or 
injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).  
Moreover, as noted above, with respect to any assertion of a 
fact requiring professional medical expertise, "lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus".  Bostain v. West, 11 
Vet.App. 124, 127 (1998).

In addition to the general law as to service connection, 
above, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence is required in order to establish a 
nexus between the veteran's service and the currently claimed 
disability.  

The Board is cognizant that the veteran served with the U.S. 
Army during the Vietnam era, and was noted on his DD-214 to 
have received, among other awards and decorations, the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, and the Combat Infantryman Badge.  The veteran has 
contended that he suffers from a skin disorder as a result of 
exposure to Agent Orange in Vietnam.  In reviewing the 
record, we find no evidence that the veteran suffers from 
chloracne or other acneform disease consistent with 
chloracne, or that any such disorder became manifest to a 
degree of 10 percent or more within one year of service, to 
include acute or subacute manifestations of the disease.  In 
addition, while VAMC Durham treatment records note that the 
veteran had been diagnosed with dermatitis and folliculitis, 
these conditions are not among the listed disorders for which 
service connection may be presumed under 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the veteran is not entitled to any presumption 
that his claimed skin disorder is etiologically related to 
exposure to herbicide agents used in Vietnam.  See McCartt v. 
West, 12 Vet.App. 164, 168 (1999).  We note that even 
accepting now that the veteran suffers from chloracne, as he 
claims, the diagnosis would have occurred many years after 
his separation from service.  As the regulation above 
reflects, for purposes of the presumption rule, chloracne or 
other acneform disease, must have become manifest to a degree 
of 10 percent or more within one year of service.  38 C.F.R. 
§§ 3.307, 3.309.  

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which directly traces causation of his claimed skin 
disability to Agent Orange or other herbicide exposure in 
service.  As noted above, the veteran's service medical 
records reflect treatment for ringworm in service.  The 
veteran has also testified that he suffered and was treated 
for a rash on his left foot and waist.  The veteran's service 
medical records do not reflect such treatment, although the 
veteran reported that these records were apparently 
destroyed.  However, even accepting that the veteran was 
treated for a rash on his left foot and waist during service, 
he did not complain, at the time of his separation, of 
suffering from a skin disorder, nor was one identified on 
clinical evaluation at that time.  

In addition, no symptoms of a rash, whether due to chloracne 
or other skin disorder, were identified on VA examination in 
September 1969, or during a dermatological examination in 
August 1991.  Furthermore, while the veteran has since been 
diagnosed with both dermatitis and folliculitis, neither skin 
disorder was reported as related to service.  Therefore, 
although the record contains evidence of a current 
disability, the veteran has failed to present sufficient 
evidence of in-service herbicide exposure, and/or a nexus 
relating any skin disorder to his military service.  Hence, 
the Board concludes that the veteran's claim for service 
connection for a skin disorder/chloracne due to exposure to 
Agent Orange must be denied.  

The veteran has been very specific in asserting that he 
suffers from a skin disorder, and as such it is related to 
exposure to Agent Orange during active service.  The Board 
appreciates the forthright testimony presented by the 
veteran, and the representation provided by his 
representative, at the hearing before the undersigned.  While 
the Board does not doubt the sincerity of the veteran's 
contentions in this regard, any determination as to the 
existence of a disability and its medical causation must be 
based upon competent medical testimony or documentation.  In 
a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's current skin 
disorder is a result of Agent Orange exposure, or otherwise 
related to service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  See also Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a skin disorder, claimed as related to Agent Orange 
exposure, regardless of the fact that he currently is not 
shown to be suffering from a disability that may be service-
connected.  Such evidence would need to show, through 
competent medical evidence, a current disability, and that 
such disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  


ORDER

Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as secondary to Agent Orange 
exposure, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

